DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because legal phraseology is used (e.g. “means” in line 8).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 11 and 14 are objected to because of the following informalities: 
In claim 11, line 6, “the at least a second sink covers” should read -- at least a second sink cover--.
Claim 14 should end with a period.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 11-14, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohr (US 20070180610).
Regarding claim 1, Mohr discloses a cover for a sink configured to provide a protective barrier to a sink surface (surface of 40), the cover comprising: 
a top surface (top surface of 12) for capturing debris from above and a bottom surface (bottom surface of 12) for adhering to said sink surface in a non-slip arrangement (¶ 0039); 
at least one opening (18) in said cover, wherein said at least one opening is proximal to a sink drain (drain of 40); and 
a flexible material (¶ 0030) for conforming to said sink surface, wherein said cover is configured to extend around (10 surrounds the sink area, 40) an outer rim (outer rim of 40) of said sink.
Regarding claim 2, Mohr discloses said cover is disposable (¶ 0030).
Regarding claim 3, Mohr discloses said cover is reusable (the sink cover of Mohr is made of a material that is capable of being reused, ¶ 0030.
Regarding claim 4, Mohr discloses said cover is washable (the sink cover of Mohr is made of a material that is capable of being washed, ¶ 0030.
Regarding claim 11, Mohr discloses a plurality of sink covers configured for individual installation of a sink cover to a sink surface comprising: 
said plurality of sink covers (14) in a roll (16) in a first storage condition (condition in which 16 is in a roll); 
said plurality of sink covers include at least two said sink covers (¶ 0032), wherein said at least two said sink covers are connected by a plurality of perforations in said first storage condition (¶ 0032); 
at least a first sink cover (one of 14) separated from the at least a second sink covers (another of 14) along said plurality of perforations in a second use condition (condition in which 14 is separated from the remainder of16); 
each one of said plurality of sink covers configured to provide a protective barrier to a sink surface (¶ 0029), wherein each one of said plurality of sink covers further comprised a top surface (top surface of 14) for capturing debris from above and a bottom surface (bottom surface of 14) for adhering to said sink surface (via 50); and 
each one of said plurality of sink covers further comprises a flexible material (¶ 0030) for conforming to said sink surface.
Regarding claim 12, Mohr discloses each sink cover comprises a drain opening (18).
Regarding claim 13, Mohr discloses each sink cover is disposable (¶ 0030).
Regarding claim 14, Mohr discloses each sink cover is reusable (each sink cover of Mohr is made of a material that is capable of being reused, ¶ 0030)
Regarding claim 17, Mohr discloses a method of installing a sink cover on a sink surface (the normal use of the cover of Mohr requires the claimed method steps below), said method comprising: 
separating a single said sink cover from a plurality of sink covers (¶ 0032), wherein said plurality of sink covers is arranged in a roll (16) in a first storage condition (condition in which 16 is in a roll); 
installing said single sink cover over said sink surface (10 is placed over sink area, 40), wherein said sink cover includes a top surface (top surface of 14) for capturing debris from above and a bottom surface (bottom surface of 14) for adhering to said sink surface (via 50); and 
said sink cover comprising a flexible material (¶ 0030) for conforming to said sink surface wherein said sink cover is configured to extend around an outer rim (outer rim of 40) of said sink surface (10 surrounds the sink area, 40), and further wherein said bottom surface comprises a non-slip surface (via 50).
Regarding claim 18, Mohr discloses perforating said single sink cover (¶ 0040) with at least one opening (18), wherein said at least one opening is proximal to a sink drain (drain of 40).
Regarding claim 19, Mohr discloses disposing of said single sink cover after a single use (¶ 0042).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohr (US 20070180610) in view of Brown (US 20060168715).
Regarding claims 5-9, Mohr discloses substantially all of the elements of the present invention as stated above in the rejection of claim 3.
However, Mohr does not disclose an FDA or food-grade silicone having a density, a hardness, and a thickness as claimed.
Brown discloses a toilet seat cover wherein said flexible material comprises a silicone (¶ 0025);
wherein said silicone has a density in a range of about 0.4 g/cc to about 0.9 g/cc; (1.12 g/cc is about 0.9 g/cc, ¶ 0026)
wherein said silicone has a hardness in a range of about 5 Shore A to about 30 Shore A (¶ 0025);
wherein said cover has a thickness in a range of about 4 mm to about 10 mm (¶ 0025); and
wherein said silicone is selected from a group consisting of FDA and food-grade silicone (¶ 0025).
It would have been obvious to one of ordinary skill in the art to have modified the system of Mohr, to include an FDA or food-grade silicone having a density, a hardness, and a thickness as claimed, as taught by Brown, since it was known in the art to use silicone for properties such as high and low temperature resistance, UV/ozone resistance, and non-toxicity (¶ 0025-0026).
Regarding claim 10, the combination above, and specifically Mohr discloses said bottom surface comprises a pressure sensitive adhesive (50).
Regarding claim 15-16, Mohr discloses substantially all of the elements of the present invention as stated above in the rejection of claim 11.
However, Mohr does not disclose a silicone having a density, a hardness, and a thickness as claimed.
Brown discloses a toilet seat cover wherein each cover comprises a silicone (¶ 0025);
said silicone includes a density in a range of about 0.4 g/cc to about 0.9 g/cc (1.12 g/cc is about 0.9 g/cc, ¶ 0026); and
wherein said silicone includes a hardness in a range of about 5 Shore A to about 30 Shore A (¶ 0025);
wherein said cover includes a thickness of about 4 mm to about 10 mm (¶ 0025).
It would have been obvious to one of ordinary skill in the art to have modified the system of Mohr, to include a silicone having a density, a hardness, and a thickness as claimed, as taught by Brown, since it was known in the art to use silicone for properties such as high and low temperature resistance, UV/ozone resistance, and non-toxicity (¶ 0025-0026).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohr (US 20070180610) in view of Powell (US 20090100584).
Regarding claim 20, Mohr discloses substantially all of the elements of the present invention as stated above in the rejection of claim 17.
However, Mohr does not specifically disclose the step of washing and reusing as claimed.
Powell discloses a durable protective cover including washing and reusing said single cover after a single use (¶ 0018).
It would have been obvious to one of ordinary skill in the art to have modified the system of Mohr, to include the step of washing and reusing as claimed, as taught by Powell, in order to easily clean the cover with soap and water (¶ 0018) and to reduce waste.
Conclusion
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
De La Hoz (US 9930999) is directed to the state of the art as disclosing a disposable sink cover including a mesh (102) and adhesives (104).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754